Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19           PageID.1195      Page 1 of 21



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,
                                 Plaintiff,
                                                  Case No. 15-cr-20382

 D-1 PAUL NICOLETTI,                              HON. VICTORIA A. ROBERTS
                                 Defendant.



  _______________________________________________________________

 Craig A. Weier (P33261)           John K. Neal                  James C. Howarth
 Assistant U.S. Attorney           Assistant U.S. Attorney       Attorney for Defendant
 211 W. Fort Street, Ste. 2001     211 W. Fort Street, Ste. 2001 615 Griswold, Suite 820
 Detroit, Michigan 48226           Detroit, Michigan 48226       Detroit, Michigan 48226
 (313) 226-9678                    (313) 226-9644                (313) 963-1455
 craig.weier@usdoj.gov             jneal2@usdoj.gov              james-howarth@att.net
  _______________________________________________________________


       GOVERNMENT’S RESPONSE AND SUPPORTING BRIEF
       IN OPPOSITION TO DEFENDANT’S MOTION IN LIMINE
      TO PREVENT THE USE OF GOVERNMENT WIRE TAPS OF
   TELEPHONE CONVERSATIONS OF DEFENDANT PAUL NICOLETTI
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19                         PageID.1196         Page 2 of 21




                                     TABLE OF CONTENTS

                                                                                                    Page


 Index of Authorities……………………………………………………….. iii
 Statement of Issues………………………………………………………… iv
 Statement of Controlling Authority………………………………………. v
 Response……………………..…………………………………………….. 1
 Brief in Opposition to Motion in Limine…………….…………………….. 2
 Relevant Facts .................................................................................... 3
 Argument ........................................................................................... 5
 Conclusion/Relief Sought………………………………………………… 15




                                                       ii
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19                          PageID.1197         Page 3 of 21




                                   TABLE OF AUTHORITIES


                                          FEDERAL CASES
                                                                                                       Page



 United States v. White, 401 US 745, 751-53 (1971) ................................. 6
 United States v. Schrock, 855 F.2d 327, 335 (6th Cir. 1988) ....................... 7
 United States v. Mendez-Ortiz, 810 F.2d 76, 79 (6th Cir. 1986) ................... 7
 United States v. Wesley, 417 F.3d 612, 622 (6th Cir. 2005) ........................ 8
 United States v Turner, 718 F.3d 226, 232 (3rd Cir. 2013) ....................... 11
 United States v. Mallory, 902 F.3d 584, 595 (6th Cir. 2018) ..................... 11
 United States v. Robinson, 707 F.2d 872, 876 (6th Cir. 1983 .................... 12
 United States v. Costner, 684 F.2d 370, 373 (6th Cir.1982) ..................... 13
 United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014) ..................... 13
 United States v. Price, 516 F.3d 597, 604 (7th Cir. 2008) ......................... 14


                            FEDERAL RULES AND STATUTES
 18 U.S.C. § 2511(1)(b) ......................................................................... 5
 18 U.S.C. § 2511(1)(c) and (d) ............................................................. 5
 F.R.E. 403 .......................................................................................... 7
 F.R. E. 901(a) ................................................................................... 11
 F.R.E. 901(b)(1) ................................................................................ 11
 F.R.E. 106 ........................................................................................ 13




                                                       iii
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19   PageID.1198   Page 4 of 21




                          STATEMENT OF ISSUES


    1. Does federal law prohibit one-party consensual recording of telephone
       conversations, despite the fact that 18 U.S.C. 2511(2)(c) expressly
       permits such recording?


    2. Should consensually recorded tapes of the defendant’s statements be
       excluded under Federal Rule of Evidence 403, when the defendant has
       identified no unfair prejudice that would result from the tapes’
       admission, and where the defendant’s statements are highly probative
       of key disputed issues in the case?


    3. Should consensually recorded statements of the defendant be excluded
       for lack of authentication pursuant to Federal Rule of Evidence 901,
       when both the creator of the tapes and the agent who supervised the
       recording are available to testify, and the tapes are audible?


    4. Does Rule 106 of the Federal Rules of Evidence require playing 13
       hours of consensually recorded conversations instead of the
       govenrment’s selected excerpts, when defendant has identified no
       misleading impressions that would be created by playing the
       government’s excerpts, and the balance of the tapes contains
       numerous irrelevancies and inadmissible hearsay?
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19      PageID.1199   Page 5 of 21




             STATEMENT OF CONTROLLING AUTHORITY


       The government relies on the following controlling authority:


       United States v. White, 401 US 745, 751-53 (1971)
       United States v. Schrock, 855 F.2d 327, 335 (6th Cir. 1988)
       United States v. Mallory, 902 F.3d 584, 595 (6th Cir. 2018)
       United States v. Costner, 684 F.2d 370, 373 (6th Cir.1982)




                                         v
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19      PageID.1200   Page 6 of 21



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,
                              Plaintiff,
                                                Case No. 15-cr-20382

 D-1 PAUL NICOLETTI,                            HON. VICTORIA A. ROBERTS
                         Defendant.
  _________________________________/

      GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION IN
   LIMINE TO PREVENT THE USE OF GOVERNMENT WIRE TAPS OF
   TELEPHONE CONVERSATIONS OF DEFENDANT PAUL NICOLETTI

  The United States of America, for the reasons set forth in the accompanying

  brief, respectfully requests that the Court deny the defendant’s Motion in

  Limine.

                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               UNITED STATES ATTORNEY

                                               s/John K. Neal
                                               John K. Neal
                                               Assistant U.S. Attorney

                                               s/Craig A. Weier
                                               Craig A. Weier
                                               Assistant U.S. Attorney




                                           1
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19      PageID.1201   Page 7 of 21



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,
                              Plaintiff,
                                               Case No. 15-cr-20382

 D-1 PAUL NICOLETTI,                           HON. VICTORIA A. ROBERTS
                         Defendant.
  _________________________________/

   GOVERNMENT’S BRIEF IN OPPOSITON TO DEFENDANT’S MOTION
  IN LIMINE TO PREVENT THE USE OF GOVERNMENT WIRE TAPS OF
   TELEPHONE CONVERSATIONS OF DEFENDANT PAUL NICOLETTI

       The United States of America, by and through its attorneys, respectfully

  opposes defendant Paul Nicoletti’s Motion in Limine To Prevent the Use of

  Government Wire Taps of Telephone Conversations of Defendant Paul

  Nicoletti. Nicoletti’s motion argues that: (1) recorded telephone conversations

  between Nicoletti and a cooperating witness were illegally obtained; (2) that

  Federal Rule of Evidence (FRE) 403 requires the conversations be excluded, as

  they are more prejudicial than probative; (3) that the telephone conversations

  cannot be properly authenticated, and (4) that FRE 106 (the “rule of

  completeness”) requires that the entire 13 hours of recorded conversations be

  played, as opposed the government’s selected excerpts.




                                           2
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19       PageID.1202    Page 8 of 21



        Defendant’s motion is meritless. The recorded conversations were not

  “wire taps” but were rather consensually recorded calls. The government’s use

  of such recordings is perfectly legal, as plain statutory text and Supreme Court

  authority make clear. Defendant has identified no “unfair prejudice” that

  would result from playing the recorded calls, and they are highly probative of

  key issues in the case. The government intends to provide a more than

  adequate foundation establishing the authenticity of the tapes, as both the

  cooperating witness who made the tapes and the FBI agent overseeing their

  creation will be testifying at trial. And finally, the “rule of completeness” does

  not require playing hours of tape beyond the government’s proposed excerpts,

  especially when the defendant has identified no specific concerns with the

  completeness of the government’s submissions, and when the remainder of the

  tapes are filled with material that is otherwise inadmissible. Defendant’s

  motion should be denied in its entirety.



                                RELEVANT FACTS

        No government wiretaps were conducted during the investigation of this

 case. Rather, at the inception of the investigation, a cooperating target and

 friend of Nicoletti’s agreed to record telephone conversations between himself

 and Nicoletti at the request of the F.B.I. in order to advance the investigation.

                                          3
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19       PageID.1203    Page 9 of 21



 From Februray 3, 2006 to February 22, 2006 approximately 62 conversations

 between them were tape-recorded, and the tapes turned over to the case agent.

 In total, there are approximately 13 hours of recorded conversations. Copies

 of all of these conversations, along with their written transcriptions, were

 provided to the defense on August 11, 2016. On Januray 25, 2019 the

 government advised Nicoletti by email, with great particularity, of the specific

 excerpts of the tapes that it might offer at trial. The excerpts concerned various

 topics, including (1) Nicoletti’s expectation of indictment and conviction; (2)

 Nicoletti’s destruction of computer files pertaining to the loans; (3) Nicoletti’s

 receipt of a grand jury subpoena and shredding of documents in response; (4)

 Nicoletti’s consideration of creating evidence (bogus “seller’s concessions”) to

 exculpate himself; and (5) Nicoletti’s admission that the borrowers did not

 bring down payments to closing as he represented to the lender.

       At trial, the government intends to use the cooperating witness himself

 to lay the proper foundation for the admission of the audio excerpts. Prior to

 trial, he will have listened to not only the excerpts, but all of the recorded

 conversations to insure that they are genuine.




                                          4
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19       PageID.1204     Page 10 of 21




                                    ARGUMENT

            1. The Recorded Conversations Were Legally Obtained.

        Nicoletti’s first argument to keep the jury from hearing these

  conversations is that they were illegally obtained because only one party to the

  conversations consented to their recording. (Doc.118: Motion at 2-3). He

  argues that one-party consensual monitoring is “forbidden” by federal law,

  citing 18 U.S.C. § 2511(1)(b), and the Court should therefore bar them from

  evidence. What he fails to tell the Court, however, is that §2511(1)(b) starts

  with the phrase “[e]xcept as otherwise specifically provided in this chapter”

  and that the same statute specifically provides for the exception presented by

  the facts of this case:

                     (c) it shall not be unlawful under this chapter for
               a person acting under the color of law to intercept a
               wire, oral, or electroinc communication, where such
               person is a party to the communication or one of the
               parties to the communication has given prior consent
               to such interception;

                      (d) it shall not be unlawful under this chapter for
               a person not acting under the color of law to intercept
               a wire, oral, or electroinc communication, where such
               person is a party to the communication or one of the
               parties to the communication has given prior consent
               to such interception unless such communication is
               intercepted for the purpose of committing any criminal
               or tortious act in violation of the Constitution or laws
               of the United States or of any State.


                                           5
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19      PageID.1205   Page 11 of 21



  18 U.S.C. § 2511(1)(c) and (d). And if these provisions were not clear

  enough, the United States Supreme Court long ago upheld the legality of

  consensual monitoring in the context of a criminal investigation. United States

  v. White, 401 US 745, 751-53 (1971)(testimony of government agents who

  monitored conversation by way of radio transmission was admissible because

  the informant consented to wear the transmitter and was a party to the

  conversation with the defendant). The proffered recordings were legally

  obtained. Defendant’s argument to the contrary borders on the frivolous and

  should be rejected by this court.

        2. Rule 403 Is No Bar to Admission of the Proposed
           Tapes, as Nicoletti Articulates No Unfair Prejudice
           that Would Result From Admission, and the Tapes are
           Probative of Key Issues in the Case

        Nicoletti argues that the recorded conversations should be excluded

  under FRE 403 because their probative value is “substantially outweighed” by

  the danger of unfair prejudice. Nicoletti does not specify the unfair prejudice

  that will result from the admission of these conversations; rather, he argues

  that they will be interpreted by the jury in a manner that suggests guilt, when

  in fact, they reflect nothing more than innocuous banter among friends.

        Nicoletti’s argument fails. The “danger” that the jury will interpret the

  tapes differently from the way Nicoletti believes they should be interpreted is


                                          6
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19        PageID.1206    Page 12 of 21



  not “unfair prejudice” under the framework of Rule 403. Moreover, the tapes

  are highly probative of a number of the core issues in the case. Given these

  facts, Rule 403 should not be used to exclude these tapes from evidence in the

  government’s case-in-chief, and defendant’s argument on this point is without

  merit.

           Pursuant to Rule 403, a district court may exclude relevant evidence “if

  its probative value is substantially outweighed by the danger of unfair

  prejudice, confusion of the issues, or misleading the jury, or by considerations

  of undue delay, waste of time, or needless presentation of cumulative

  evidence.” F.R.E. 403. “Courts have routinely rejected the claim that a party

  was unfairly prejudiced under Rule 403 because the challenged evidence was

  contrary to his view of the facts.” United States v. Schrock, 855 F.2d 327, 335 (6th

  Cir. 1988) (collecting cases). The Schrock court went on to note that “Unfair

  prejudice, as used in Rule 403, does not mean the damage to defendant’s case

  that results from the legitimate probative force of the evidence; rather it refers

  to evidence which tends to suggest decision on an improper basis.” Id, citing

  United States v. Mendez-Ortiz, 810 F.2d 76, 79 (6th Cir. 1986).

           The only “unfair prejudice” Nicoletti identifies that is associated with

  the tapes is the danger that the jury will interpret conversations he describes as

  “fairly obvious banter” or “gallows humor” as admissions of guilt. Doc. 118;
                                             7
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19        PageID.1207    Page 13 of 21



  Def’s Motion at 4-5. Nicoletti is certainly free to argue his position that the

  tapes are nothing but a series of dark jokes to the jury, but that is a question of

  the weight the jury should give the tapes, not a question of their underlying

  admissibility. Nicoletti does not argue that the tapes will lead the jury to decide

  key issues on extraneous, improper bases, but rather that the jury may construe

  the tapes differently from the way he thinks they ought to be construed. This is

  precisely the sort of claim that the Sixth Circuit and other courts have rejected;

  as the court noted in Schrock, unfair prejudice does not result from the

  admission of evidence “contrary to [defendant’s] view of the facts.” Schrock,

  855 F.2d at 335.

        In his brief, Nicoletti cites United States v. Wesley, 417 F.3d 612, 622 (6th

  Cir. 2005) as an instance where a relevant recorded statement from a defendant

  was held to be excludable on Rule 403 grounds. Doc. 118, Def’s Motion at 5.

  Wesley is readily distinguishable from the instant case. In the recorded

  statement at issue in Wesley, the defendant referenced his prior incarceration, a

  highly prejudicial fact that would otherwise not have been before the jury at

  trial. The “unfair prejudice” in that case came from the danger that the jury

  would use the defendant’s prior incarceration to decide his guilt – the very

  definition of the sort of “improper basis” for a decision that Rule 403 is

  designed to protect against. Nicoletti points to nothing similarly prejudicial in

                                           8
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19                        PageID.1208         Page 14 of 21



  his own statements, and Wesley thus provides no support for the defendant’s

  position.

          Nicoletti’s failure to identify unfair prejudice alone is fatal to his claim

  that FRE 403 should bar the admission of this relevant evidence. However, in

  addition to the absence of unfair prejudice, it is also noteworthy that the tapes

  in question are admissions of a party that are highly probative of key issues in

  the case. For example, Nicoletti will presumably dispute that he had any

  criminal intent with respect to the mortgage transactions at issue in the case.

  His position is forcefully rebutted by the fact that the relevant tape excerpts,

  transcripts of which will be provided to the Court on April 19, 2019, are replete

  with evidence of consciousness of guilt on Nicoletti’s part. He repeatedly talks

  about the likelihood of being indicted and going to jail. 1 Nicoletti also

  discusses shredding documents and computer files and otherwise obstructing

  justice, which is likewise highly probative of consciousness of guilt.2

          Finally, a key aspect of the scheme to defraud involved the use of “straw

  buyers,” whose documentation was falsified in order to make it appear, among

  other things, that they had the assets to make a down payment on expensive


  1
   See, e.g., Government Exhibits 105, 99A.
  2
   See, e.g., Government Exhbit 100A (Nicoletti: “I’m shredding those directories because I’ll tell ya if
  somebody. If somebody got a hold of those fucking soft pro directories. You know that showed all the multiple
  changes to those those changes the track the history to those HUDs and all the changes that were made . . .
  And that wouldn’t be good.”)

                                                       9
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19       PageID.1209    Page 15 of 21



  pieces of property. These straw buyers were supposed to bring money for the

  down payment, from their own private resources, to closing. On several

  occasions on the tapes, Nicoletti acknowledges knowing that straw buyers did

  not bring money for the down payment to closing, and did not have the assets

  to support the down payments. See, e.g., Government Exhibit 102B (Nicoletti:

  “you know, the fact is that Scottie (a straw buyer) didn’t have a million two in

  the bank I mean is, is one thing enough to submarine the whole deal I mean so

  what I mean.”; Government Exhibit 105 Nicoletti: “ . . . you know the jur, the

  jury ever gonna fuckin’ believe that and it, and it looks so bad that on, on two

  or three of the transactions the fuckin’ seller the fuckin’ uh buyers didn’t bring

  money to the closing . . . .” These admissions of knowledge on Nicoletti’s

  part go to one of the most critical issues in the case, and their probative value

  far outweighs any unfair prejudice that could possibly be linked to these

  admissions. Nicoletti’s arguments under Rule 403 are unsupported and

  unsupportable, and the Court should reject them.

        3. The Government is Able to Authenticate the Tapes
        Nicoletti further challenges the admission of the tapes on authenticity

  grounds, arguing that the taped conversations lack an adequate chain of

  custody, are “unitelligible,” and are otherwise unable to be authenticated. Dkt



                                          10
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19        PageID.1210    Page 16 of 21



  118, Def’s Motion at 7-8. Nicoletti’s argument is without merit, for the reasons

  set forth below.

        Federal Rule of Evidence 901(a) requires that the proponent of a piece

  evidence “produce evidence sufficient to support a finding that the item is what

  the proponent claims it is.” F.R. E. 901(a). The burden is not a heavy one;

  Rule 901 simply requires a “slight” showing of “some competent evidence to

  support authentication.” United States v Turner, 718 F.3d 226, 232 (3rd Cir.

  2013); see also United States v. Mallory, 902 F.3d 584, 595 (6th Cir. 2018)

  (describing the burden of establishing authenticity as a “relatively low

  hurdle”). Rule 901(b) provides a non-exhaustive list of ways to satisfy the

  authenticity requirement. One such method of establishing authenticity the

  “testimony of a witness with knowledge that an item is what it is claimed to

  be” F.R.E 901(b)(1).

        In this case, the government intends to call a particular cooperating

  witness in its case-in-chief. This cooperating witness, working under the

  direction of the FBI, made the recordings at issue. His testimony will establish

  that he recorded the tapes and that the tapes consist of conversations that he

  had with defendant Nicoletti. He will have listened (again) to all of the tapes

  prior to his trial testimony, and will be able to verify that the tapes are an

  accurate recording of conversations he had with Nicoletti during the relevant

                                           11
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19      PageID.1211      Page 17 of 21



  timeframe. The government anticipates that he will also describe what he did

  with the tapes after they were made. The government further expects to be

  calling Special Agent Christine Taylor, who oversaw the creation of the tapes.

  Special Agent Taylor can address questions about the maintenance of the tapes

  since their creation or other chain-of-custody questions. In short, the

  government intends to supply more-than-adequate witness testimony, from

  witnesses with knowledge, that the tapes are what they purport to be. There is

  no factual basis for suggesting otherwise, and this foundation is more than

  sufficient to overcome the “low hurdle” for authentication of evidence

  established by FRE 901.

        Nicoletti also asserts that the tapes are “unintelligible” and of “poor

  quality.” The Sixth Circuit does require, as a prerequisite for admission, that a

  tape recording “be audible and sufficiently comprehensible for the jury to

  consider the contents.” United States v. Robinson, 707 F.2d 872, 876 (6th Cir.

  1983). The excerpts of the recordings that the government plans to admit and

  play at trial have imperfect sound quality, but they are comprehensible and

  audible. The government anticipates that its cooperating witness will testify

  that he has recently reviewed the tapes and moreover, has reviewed the

  transcripts of the tapes (which the government intends to use as a visual aid for



                                          12
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19        PageID.1212    Page 18 of 21



  the jury at trial) and can confirm their accuracy. Nicoletti’s bald assertion that

  the tapes are “unintelligible” is belied by the recordings themselves.

           In sum, there is no genuine authentication issue with the tape recordings,

  and Nicoletti’s argument should be rejected.

           4. FRE 106 Does Not Require the Jury to Endure 13 Hours of
              Irrelevant, Inadmissible Recordings In Order to Hear the Relevant
              Excerpts

           Nicoletti finally argues that the “rule of completeness” requires playing

  the entirety of the 13 hours of recorded audio recordings between Nicoletti and

  Lucia. FRE 106, which codifies the doctrine of completeness, requires no such

  thing.

           The doctrine of completeness permits a party prejudiced by the

  introduction of part of a “document, or a correspondence, or a conversation,”

  to enter so much of the remainder as is necessary to explain or rebut a

  misleading impression caused by the “incomplete character” of that evidence.

  United States v. Costner, 684 F.2d 370, 373 (6th Cir.1982). The doctrine does not

  apply when completing the statement would not correct a misleading

  impression, or are not explanatory or relevant to the admitted portions of the

  statement. See United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014)

  (rejecting admission of statements offered under the Rule that “humanize”


                                            13
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19        PageID.1213    Page 19 of 21



  defendant to jury, or that show his “character.”). Importantly, “Rule 106

  covers an order of proof problem; it is not designed to make something

  admissible that should be excluded.” Costner, 684 F.2d at 373 (6th Cir.1982).

  Self-serving hearsay statements do not become admissible just because they are

  offered under the rubric of Rule 106. Id.

        Nicoletti has had the excerpts of the tapes that the government plans to

  admit for some four months at this point. He does not identify any additional

  portions of the tapes that are necessary to rebut any allegedly misleading

  impressions caused by the “incomplete character” of the government’s

  proposed excerpts. Rather, he simply states that playing the entirety of the 13

  hours of tapes is necessary for context. This position is not supportable and

  should be rejected by the Court, for several reasons. First, the tape recordings

  contain, among other things, hours of irrelevancies and substantial amounts of

  self-serving hearsay. Pursuant to the Costner case, cited above, this material is

  inadmissible, and is not rendered admissible by Rule 106. Moreover, the

  burden is on the party seeking admission to demonstrate that additional

  portions of the statement are necessary to clarify or explain the admitted

  portions. See United States v. Price, 516 F.3d 597, 604 (7th Cir. 2008). Nicoletti

  demonstrates nothing of the kind. He has not explained what is unfair about

  the admission of the government’s proposed excerpts, and what misleading
                                           14
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19     PageID.1214     Page 20 of 21



  impressions would be created by their purportedly “incomplete character.” He

  simply makes sweeping assertions. Given Nicoletti’s failure to meet his burden

  to explain why additional portions of the tapes are necessary to “clarify or

  explain the admitted portions,” the Court should reject his argument.



                                     CONCLUSION

        For the foregoing reasons, the Defendant’s Motion in Limine should be

  denied in its entirety.


                                              Respectfully submitted,

                                              MATTHEW SCHNEIDER
                                              United States Attorney

                                              s/John K. Neal
                                              Assistant United States Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Phone: (313) 226-9644
                                              E-Mail: john.neal@usdoj.gov

                                              s/Craig A. Weier (P33261)
                                              Assistant United States Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Phone: (313) 226-9678
                                              E-Mail: craig.weier@usdoj.gov




                                         15
Case 2:15-cr-20382-VAR-MKM ECF No. 119 filed 04/19/19      PageID.1215   Page 21 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

  UNITED STATES OF AMERICA,
                             Plaintiff,
                                                Case No. 15-cr-20382

  D-1 PAUL NICOLETTI,                           HON. VICTORIA A. ROBERTS
                         Defendant.
  _________________________________/

                         CERTIFICATE OF SERVICE

       On April 19, 2019, the undersigned filed the GOVERNMENT’S
  RESPONSE AND BRIEF IN OPPOSITON TO DEFENDANT’S MOTION IN
  LIMINE TO PREVENT THE USE OF GOVERNMENT WIRE TAPS OF
  TELEPHONE CONVERSATIONS OF DEFENDANT PAUL NICOLETTI using
  the Court’s Electronic Filing System which automatically serves a copy to all
  counsel of record.

                                               s/John K. Neal
                                               Assistant United States Attorney




                                          16
